Title: To Benjamin Franklin from Jean de Neufville & fils, 25 October 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


High Honourable Sir!Amsterdam the 25th. October 1779
We acknowledge with the greatest regard yoúr Excellencys last favoúr of the 15th., and will be very anxious in execúting to satisfaction the orders Mr. De Chaumont and Mr. Dumas gave and will give ús for the supplies of the American Squadron. We hope we may likewise meet there in with the approbation of your Excellency;
What the influence of the English might have operated withoút the opposition and leading firmness of the City of Amsterdam, we dare scarcely Conjecture; bútt as matters stand, presume to say, that The United States of America will meet with every friendly treatment; we long ago ponderated the Consequences of their inflúence and may rejoice, as we hope before long, in the so múch desired Union of the two Sister Republicqs; and if that beauty might bestow one day or other her favoúrs to some private Admirers in Our Citÿ, we never will desist from Courting her with the útmost Assidúity, may we owe our Triúmph over so many rivals, as she will attract by her continually encreasing Charm to the influence of yoúr Excellency and trúe Fatherly power.
Mr. Dumas acquainted ús with the dispositions of Yoúr Excellencÿ about the Loan in Holland, as not expecting any thing could be efectuated there in as yett; the reqúired subscription we make free to avow, was yett to large for the Cirúmstances, bútt at the same time we were pretty sure, that now and then we should have mett, and we have, with some Patrioticq spirits, disposed to assist the caúse of Liberty in that way; thoúgh the intrest was under that of others; we wish again, at any opportúnity of this kind to convince yoúr Excellency of the Warmth of our attachment, as
We have the honor to be with the highest regard High Honourable Sir. Yoúr Excellencys most Obedient and most devoted Servants
John DE Neufville & Son
 
Notation: Neufville John & son—25. Oct. 1779.
